DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 26, 2020 has been entered.
Claim 1 has been amended.
Claims 3, 4, 6 and 7 have been cancelled.
Claims 1, 2 and 5 are pending and have been considered on the merits herein.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 now defines a clearance separation between the battery and holder as being sized “such that the adhesive is kept within the clearance by surface tension” yet it is unclear what structure this statement is imposing or even how one of ordinary skill could qualify this clearance sizing.  When applied, the adhesive is liquid or otherwise flowable and presumably 
Claims 2 and 5 are rejected as being dependent on rejected claim 1.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over MORIMITSU et al (US PG PB 2016/0149175), in view of SIGNORELLI et al (US PG PUB 2013/0029215), TYLER et al (US PG PUB 2016/0301117) and BEER et al (US PG PUB 2015/0155544).
Regarding claim 1, MORIMITSU et al teaches a battery module in figures 1 and 2, comprising a plurality of column shaped batteries (10, paragraph 52) held vertically or upright in a holder (20) within the retention holes (21) present therein (paragraph 54).  The coverage zone is interpreted as being the part of the battery covered by a portion of the housing shown in figures 2 and 5.  Figures and 7-9 show the use of adhesive (30) in the area between the outer circumferential surface of the surface of the coverage zone or battery within the housing (10) and an inner circumferential surface of the holder or retention hole (21d/h/t/G) for fixing the battery element (10) to the holder (20) as shown in figure 8.  Paragraph 71 teaches the use of surface 

MORIMISTU et al fails to disclose the use of an insulator covering a column-shaped battery body and the use of an uneven zone comprising a cut or half-cut in a portion of the insulator in the coverage zone.

SIGNORELLI et al teaches a cylindrical battery as shown in figure 7, just as in MORIMITSU et al.  SIGNORELLI et al teaches the battery to be composed of a battery interior (21 and wrapped interior layers) with an exterior which can be made of polymer-based insulating coatings, which can be disposed over an aluminum body, as detailed in paragraph 50, at the discretion of the designer or fabricator, so as to decrease unwanted chemical interferences over the course of the battery’s lifetime.  Moreover, paragraph 71 details the use of an insulating polymer coating on the housing or body to ensure the exposed portions are only that of the metal needed for connections.

At the time of filing, it would have been obvious to utilize an insulating, polymer exterior sided cylindrical battery for the battery of MORIMITSU et al, as in SIGNORELLI et al, so as to provide electrical insulation and limit substantial interference of unwanted reactions.  Moreover, it is well established in the art that the exterior lengths of batteries are not utilized in the electrical 

The combination of MORIMITSU et al and SIGNORELLI et al fails to disclose the use of a cut or half-cut in the coverage zone and in a portion of the insulator, with the adhesive covering the cur in the insulator.

TYLER et al teaches a battery present within a holder in figure 4, just as in MORIMITSU et al.  TYLER et al teaches the use of an adhesive to ensure battery placement, just as in MORIMITSU et al, with increased bond strength between surfaces in paragraph 45.  Paragraph 47 further details the use of texturization of the surfaces to increase adhesion due to an increase in surface area.  BEER et al teaches cutting the insulating layer to expose the metal layer thereunder as shown in figures 6A-C and discussed in paragraph 21.  Any cut, since it spreads and takes up space, would have at least partial extension in a circumferential direction, with BEER et al showing complete extension in the circumferential direction, fulfilling the open-ended statement of the claim requiring partial extension.  

At the time of filing, it would have been well within the ability of one of ordinary skill to cut the insulating layer of SIGNORELLI et al, as in BEER et al, to expose the metal battery casing of modified MORIMITSU et al, so as to allow for the adhesive to most effectively contact two metal surfaces increasing adhesion, as detailed by TYLER et al.  The use of selective cutting of the insulating layer is preferable in the coverage zone alone as this is where the adhesive is applied in HONGO et al.  The use of the cuts to establish more effected adhesion between the battery . 
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over MORIMITSU et al, in view of SIGNORELLI et al, TYLER et al and BEER et al, as applied to claim 1, in further view of TAKAHASHI et al (US Patent 6,410,185).
Modified MORIMITSU et al fails to disclose the use of a groove or rib in the circumferential direction.


    PNG
    media_image1.png
    319
    521
    media_image1.png
    Greyscale
[AltContent: rect]TAKAHASHI et al teaches a battery holding device for holding and securing cylindrical batteries, in the abstract, just as in MORIMITSU et al.  TAKAHASHI et al teaches the cylindrical battery (12) to be disposed within the holder (43/44) in figure 15.  Figure 15 shows the use of an adhesive (76/80) to fill the opening between the holder and battery.  Figure 15 further teaches a circumferential groove or rib (marked on annotated figure 15 to the right with a dashed box) in the outer casing of the battery creating additional surface area for the adhesive to attach thereon, providing substantial adhesion between the battery and holder (column 19, lines 24-43).  

At the time of filing, it would have been obvious to utilize the circumferential rib of TAKAHASHI et al, in the exterior coverage zone of the battery of modified MORIMITSU et al, so as to provide more surface area on which the adhesive can attach, rendering an efficient and complete seal between the holder and the battery.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over MORIMITSU et al, in view of SIGNORELLI et al, TYLER et al and BEER et al, as applied to claim 1 above, and further in view of REITZLE et al (US PG PUB 2016/0111693).
Regarding claim 5, MORIMITSU et al teaches the holder (20) to be made of metal material in paragraph 54, but the combination fails to disclose the use of an insulating coating thereon.

REITZLE et al teaches a battery holder for wound batteries, as detailed in the abstract, just as in modified MORIMITSU et al.  REITZLE et al further discloses the use of a metal material coated in insulating material, in paragraph 8, so as to provide mechanical rigidity, flammability and fracture toughness of the metal at its core with the insulating benefits thereon.

At the time of filing, it would have been obvious to one of ordinary skill to utilize the metal with insulating coating of REITZLE et al, for the only insulating material of modified MORIMITSU et al, so as to take advantage of the mechanical rigidity and fracture toughness of the metal interior, while preserving the insulating exterior desired by both references.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over HONGO et al (US PG PUB 2016/0118633), in view of HACHTMANN et al (US PG PUB 2013/0270749), SIGNORELLI et al (US PG PUB 2013/0029215), TYLER et al (US PG PUB 2016/0301117) and BEER et al (US PG PUB 2015/0155544).
Regarding claim 1, HONGO et al teaches a battery module in figures 1 and 2, comprising a plurality of column shaped batteries (1/10) held vertically or upright in a holder (4/5/6/2/4) within the retention holes (21) present therein.  The coverage zone is interpreted as being the part of the battery covered by a portion of the housing.  Figure 3 shows the use of adhesive (8) in the area between the outer circumferential surface of the surface of the coverage zone or 

HONGO et al fails to disclose the use of an insulator covering a column-shaped battery body, the use of an uneven zone comprising a cut or half-cut in a portion of the insulator in the coverage zone and a clearance between the battery and holder such a size that adhesive is kept within via surface tension.

HACHTMANN et al discloses an assembled battery device comprising a cylindrical battery 210/605 (paragraphs 27, 35 and 37) present within openings in the battery holder 205/610 as shown in figures 2 and 6, just as in HONGO et al.  Paragraph 32 details the goal to prevent adhesive from leaving the apertures of clearance between the holder and batteries, rendering a final product wherein the adhesive is maintained within the clearance.  Paragraphs 5, 27 and 34 detail forming a battery wherein the adhesive is kept within the clearance prevents remediation work and minimizes production costs.

At the time of filing, it would have been obvious to one of ordinary skill to utilize an opening structure between the battery and holder of HONGO et al, as in HACHTMANN et al that keeps the adhesive within the clearance, so as to prevent excess waste and raise production costs due to remediation.  Moreover, a skilled artisan would want to optimize the relative sizes of the batteries and holder/openings so adhesive is held in place and does not leak out.  In addition, the applicant is seeking to define a final product by an intermediate state of fabrication.  The final product will have an opening with adhesive only in the clearance.  The use of a clearance as in HACHTMANN et al will produce a structurally equivalent final product as that of the claimed 

Modified HONGO et al fails to disclose the use of an insulator covering a column-shaped battery body and the use of an uneven zone comprising a cut or half-cut in a portion of the insulator in the coverage zone.

SIGNORELLI et al teaches a cylindrical battery as shown in figure 7, just as in modified HONGO et al.  SIGNORELLI et al teaches the battery to be composed of a battery interior (21 and wrapped interior layers) with an exterior which can be made of polymer-based insulating coatings, which can be disposed over an aluminum body, as detailed in paragraph 50, at the discretion of the designer or fabricator, so as to decrease unwanted chemical interferences over the course of the battery’s lifetime.  Moreover, paragraph 71 details the use of an insulating polymer coating on the housing or body to ensure the exposed portions are only that of the metal needed for connections.

At the time of filing, it would have been obvious to utilize an insulating, polymer exterior sided cylindrical battery for the battery of modified HONGO et al, as in SIGNORELLI et al, so as to provide electrical insulation and limit substantial interference of unwanted reactions.  Moreover, it is well established in the art that the exterior lengths of batteries are not utilized in the electrical connections, rendering the use of an insulating coating layer covering over the length of the battery beneficial to ensure electrical insulation of each individual battery.



TYLER et al teaches a battery present within a holder in figure 4, just as in HONGO et al.  TYLER et al teaches the use of an adhesive to ensure battery placement, just as in HONGO et al, with increased bond strength between surfaces in paragraph 45.  Paragraph 47 further details the use of texturization of the surfaces to increase adhesion due to an increase in surface area.  BEER et al teaches cutting the insulating layer to expose the metal layer thereunder as shown in figures 6A-C and discussed in paragraph 21.  Any cut, since it spreads and takes up space, would have at least partial extension in a circumferential direction, with BEER et al showing complete extension in the circumferential direction, fulfilling the open-ended statement of the claim requiring partial extension.  

At the time of filing, it would have been well within the ability of one of ordinary skill to cut the insulating layer of SIGNORELLI et al, as in BEER et al, to expose the metal battery casing of modified HONGO et al, so as to allow for the adhesive to most effectively contact two metal surfaces increasing adhesion, as detailed by TYLER et al.  The use of selective cutting of the insulating layer is preferable in the coverage zone alone as this is where the adhesive is applied in HONGO et al.  The use of the cuts to establish more effected adhesion between the battery and holder, as established in TYLER et al, would render obvious the placement of adhesive over the cut in the insulator layer. 
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over HONGO et al, in view of HACHTMANN et al, SIGNORELLI et al, TYLER et al and BEER et al, as applied to claim 1, in further view of TAKAHASHI et al (US Patent 6,410,185).
Modified HONGO et al fails to disclose the use of a groove or rib in the circumferential direction.


    PNG
    media_image1.png
    319
    521
    media_image1.png
    Greyscale
[AltContent: rect]TAKAHASHI et al teaches a battery holding device for holding and securing cylindrical batteries, in the abstract, just as in HONGO et al.  TAKAHASHI et al teaches the cylindrical battery (12) to be disposed within the holder (43/44) in figure 15.  Figure 15 shows the use of an adhesive (76/80) to fill the opening between the holder and battery.  Figure 15 further teaches a circumferential groove or rib (marked on annotated figure 15 to the right with a dashed box) in the outer casing of the battery creating additional surface area for the adhesive to attach thereon, providing substantial adhesion between the battery and holder (column 19, lines 24-43).  

At the time of filing, it would have been obvious to utilize the circumferential rib of TAKAHASHI et al, in the exterior coverage zone of the battery of modified HONGO et al, so as to provide more surface area on which the adhesive can attach, rendering an efficient and complete seal between the holder and the battery.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over HONGO et al, in view of HACHTMANN et al, SIGNORELLI et al, TYLER et al and BEER et al, as applied to claim 1 above, and further in view of REITZLE et al (US PG PUB 2016/0111693).


REITZLE et al teaches a battery holder for wound batteries, as detailed in the abstract, just as in modified HONGO et al.  REITZLE et al further discloses the use of a metal material coated in insulating material, in paragraph 8, so as to provide mechanical rigidity, flammability and fracture toughness of the metal at its core with the insulating benefits thereon.

At the time of filing, it would have been obvious to one of ordinary skill to utilize the metal with insulating coating of REITZLE et al, for the only insulating material of modified HONGO et al, so as to take advantage of the mechanical rigidity and fracture toughness of the metal interior, while preserving the insulating exterior desired by both references.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The addition of MORIMITSU et al and HACHTMANN et al addresses the new limitation’s use of surface tension to allow the adhesive to stay within the clearance and/or render an equivalent final product to that of the instant claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOURTNEY SALZMAN CARLSON whose telephone number is (571)270-5117.  The examiner can normally be reached on 8AM-4PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KOURTNEY R S CARLSON/Examiner, Art Unit 1721                                                                                                                                                                                                        3/24/2021


/Magali P Slawski/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        3/25/2021